EXHIBIT 10.1

SETTLEMENT AGREEMENT

This Settlement Agreement (the “Agreement”) is entered into as of November 1,
2017 by and among Paul M. Aguggia (the “Executive”), Kearny Financial Corp., a
savings and loan holding company (“Buyer”), Kearny Bank, a wholly-owned
subsidiary of Buyer (“Buyer Bank”), Clifton Bancorp Inc., a savings and loan
holding company (“Seller”), and Clifton Savings Bank, a wholly-owned subsidiary
of Seller (“Seller Bank”).

WITNESSETH:

WHEREAS, concurrently with the execution of this Agreement, Buyer and Seller are
entering into an Agreement and Plan of Merger, dated as of November 1, 2017 (the
“Merger Agreement”), and all capitalized terms not defined herein shall have the
meaning set forth in the Merger Agreement; and

WHEREAS, Buyer, Buyer Bank, Seller, Seller Bank, and the Executive desire to
enter into this Agreement, which shall supersede the Employment Agreement by and
among Seller and the Executive, as amended and restated effective January 1,
2017 and the Employment Agreement by and among Seller Bank and the Executive, as
amended and restated effective January 1, 2017 (collectively, the “CIC
Agreements”), effective immediately prior to the Effective Time of the Merger,
and in lieu of any rights and payments under the CIC Agreements, the Executive
shall be entitled to the rights and payments set forth herein.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Executive, Buyer, Buyer Bank, Seller, and Seller Bank agree as follows:

1.    Settlement Amount.

1.1    CIC Agreement Amount. On the Closing Date, provided the Executive has not
voluntarily terminated employment with the Seller and Seller Bank and has not
been terminated for Cause (as defined in the CIC Agreements) prior to the
Closing Date and has executed the release attached as Exhibit A hereto at least
eight days prior to the Closing Date (and any revocation period has lapsed),
Seller shall, or shall cause an affiliate to, pay to the Executive a lump-sum
cash amount equal to the total of $1,405,827, in full satisfaction of the
payment obligations of Seller and Seller Bank under the CIC Agreements, less
applicable tax withholdings (the total of such sum, the “CIC Agreement Amount”)
with such amount to be further reduced pursuant to Section 1.2 hereof as may be
needed. The CIC Agreement Amount shall be paid to the Executive in a lump sum
within five (5) business days following the expiration of the seven (7) day
revocation period set forth in the release.

For the avoidance of doubt, the payment of the CIC Agreement Amount under this
Agreement shall not release Buyer, Buyer Bank, Seller, or Seller Bank, as
applicable, from any of the following obligations: (a) obligations to pay to the
Executive accrued but unpaid wages, and make payments for accrued but unused
vacation, earned up to the Effective Time of the Merger to the extent required
by applicable law; (b) the payment of any of the Executive’s vested benefits
under the tax-qualified and non-qualified plans of Seller or Seller Bank,
including any benefits that become vested as a result of the Merger;
(c) obligations regarding accelerated



--------------------------------------------------------------------------------

vesting of equity awards, if any, under any equity awards granted by Seller to
the Executive and outstanding immediately prior to the Effective Time; (d) the
payment of the Merger Consideration with respect to the Executive’s common stock
of Seller as contemplated by the Merger Agreement; (e) rights to indemnification
under applicable corporate law, the organizational documents of Seller or Seller
Bank, as an insured under any director’s and officer’s liability insurance
policy new or previously in force, or pursuant to the Merger Agreement; or
(f) the Executive’s right to elect health care continuation coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) at the
Executive’s expense (if the Executive is eligible for COBRA coverage).

1.2    Section 280G Cut-Back. Notwithstanding anything in this Agreement to the
contrary, if the CIC Agreement Amount provided for in this Agreement, together
with any other payments which the Executive has the right to receive from Buyer,
Buyer Bank, Seller, Seller Bank, or any corporation which is a member of an
“affiliated group” (as defined in Code Section 1504(a), without regard to Code
Section 1504(b)) of which Buyer, Buyer Bank, Seller, or Seller Bank is a member,
would constitute an “excess parachute payment” (as defined in Code
Section 280G(b)(2)), payments pursuant to this Agreement shall be reduced to the
extent necessary to ensure that no portion of such payments will be subject to
the excise tax imposed by Code Section 4999. It is hereby understood that the
CIC Agreement Amount as determined under this Section 1.2 will be subject to
further adjustment upon the consummation of the Merger. Any determination
required under this Section 1.2 shall be made by Seller and Buyer and their
respective tax advisors, whose determination shall be conclusive and binding
upon the Executive.

1.3    No Further Adjustment. The parties hereby agree that the CIC Agreement
Amount as determined in the manner provided under Section 1.1 and Section 1.2
hereof is final and binding on all parties and shall not otherwise be subject to
further adjustment.

1.4    Complete Satisfaction. In consideration of the payment of the CIC
Agreement Amount and the other provisions of this Agreement, the Executive,
Buyer, Buyer Bank, Seller, and Seller Bank hereby agree that effective
immediately following the Effective Time of the Merger, the Executive agrees
that the full payment of the CIC Agreement Amount, as determined in accordance
Section 1.1 and Section 1.2, shall be in complete satisfaction of all rights to
payments due to Executive under the CIC Agreements.

2.    Code Section 409A Compliance. The intent of the parties is that payments
under this Agreement either be exempt from or comply with Code Section 409A and
the Treasury Regulations and guidance promulgated thereunder and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To that end, Executive, Buyer, Seller, and Seller Bank
agree that the payment described in Section 1 is intended to be excepted from
compliance with Code Section 409A as a short-term deferral pursuant to Treasury
Regulation Section 1.409A-1(b)(4).

3.    General.

3.1    Heirs, Successors, and Assigns. The terms of this Agreement shall be
binding upon the parties hereto and their respective heirs, successors, assigns
and legal representatives.

 

2



--------------------------------------------------------------------------------

3.2    Final Agreement. This Agreement represents the entire understanding of
the parties with respect to the subject matter hereof and supersedes all prior
understandings, written or oral, except as set forth in a separate written
employment agreement by and between Buyer, Buyer Bank and the Executive. The
terms of this Agreement may be changed, modified, or discharged only by an
instrument in writing signed by each of the parties hereto.

3.3    Withholdings. Seller, Seller Bank, Buyer, and Buyer Bank may withhold
from any amounts payable under this Agreement such federal, state, or local
taxes as may be required to be withheld pursuant to applicable law or
regulation.

3.4    Governing Law. This Agreement shall be construed, enforced, and
interpreted in accordance with and governed by the laws of the State of New
Jersey, without reference to its principles of conflicts of law, except to the
extent that federal law shall be deemed to preempt such state laws.

3.5    Regulatory Limitations. Notwithstanding any other provision of this
Agreement, neither Buyer, Buyer Bank, Seller, nor Seller Bank shall be obligated
to make, and Executive shall have no right to receive, any payment under this
Agreement which would violate any law, regulation, or regulatory order
applicable to Buyer, Buyer Bank, Seller, or Seller Bank, as applicable, at the
time such payment is due, including, without limitation, Section 1828(k)(1) of
Title 12 of the United States Code and any regulation or order thereunder of the
Federal Deposit Insurance Corporation.

3.6    Voluntary Action and Waiver. The Executive acknowledges that by his free
and voluntary act of signing below, the Executive agrees to all of the terms of
this Agreement and intends to be legally bound thereby. The Executive
acknowledges that she has been advised to consult with an attorney prior to
executing this Agreement.

3.7    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

4.    Effectiveness. Notwithstanding anything to the contrary contained herein,
this Agreement shall be subject to consummation of the Merger in accordance with
the terms of the Merger Agreement, as the same may be amended by the parties
thereto in accordance with its terms. In the event the Merger Agreement is
terminated for any reason or the Merger does not occur, this Agreement shall be
deemed null and void.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer, Buyer Bank, Seller, and Seller Bank have each caused
this Agreement to be executed by their duly authorized officers, and the
Executive has signed this Agreement, effective as of the date first above
written.

 

EXECUTIVE:

/s/ Paul M. Aguggia

Paul M. Aguggia CLIFTON BANCORP INC.

By: /s/ Joseph C. Smith

Name:   Joseph C. Smith Title:   Lead Independent Director CLIFTON SAVINGS BANK

By: /s/ Joseph C. Smith

Name:   Joseph C. Smith Title:   Lead Independent Director KEARNY FINANCIAL
CORP.

By: /s/ Craig L. Montanaro

Name:   Craig L. Montanaro Title:   President and Chief Executive Officer KEARNY
BANK

By: /s/ Craig L. Montanaro

Name:   Craig L. Montanaro Title:   President and Chief Executive Officer

[SIGNATURE PAGE TO THE SETTLEMENT AGREEMENT]

 

4



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

I, Paul M. Aguggia, (hereinafter, the “Employee”), in consideration of the CIC
Agreement Amount as described below, on behalf of himself and his heirs and
assigns, hereby irrevocably and unconditionally releases and forever discharges,
individually and collectively, Kearny Financial Corp., a savings and loan
holding company (“Buyer”), Kearny Bank, a wholly-owned subsidiary of Buyer
(“Buyer Bank”), Clifton Bancorp Inc., a savings and loan holding company
(“Seller”), and Clifton Savings Bank, a wholly-owned subsidiary of Seller
(“Seller Bank”), their affiliated companies, and each of their respective
officers, directors, employees, shareholders, representatives, parent companies,
subsidiaries, predecessors, successors, assigns, attorneys and all persons
acting by, through or in concert with them (collectively, the “Released
Parties”), of and from any and all charges, claims, complaints, demands,
liabilities, causes of action, losses, costs or expenses of any kind whatsoever
(including related attorneys’ fees and costs), known or unknown, suspected or
unsuspected, that Employee may now have or has ever had against the Released
Parties by reason of any act, omission, transaction, or event occurring up to
and including the date of the signing of this Agreement.

This waiver, release and discharge (“Release”) includes without limitation,
claims related to any wrongful or unlawful discharge, discipline or retaliation,
whether express or implied, any promotions or demotions, compensation, the
Seller or Seller Bank’s benefit plan(s) and the management thereof, defamation,
slander, libel, invasion of privacy, misrepresentation, fraud, infliction of
emotional distress, stress, breach of any covenant of good faith and fair
dealing, and any other claims relating to the Employee’s employment with the
Seller or Seller Bank and the termination thereof. This Release further applies
but is not limited to any claim of any types of discrimination under the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Worker Adjustment and Retraining Notification Act, Title VII of the Civil Rights
Act of 1964, as amended, the Americans with Disabilities Act, claims for
emotional distress, mental anguish, personal injury, loss of consortium; any and
all claims that may be asserted on your behalf by others (including the Equal
Employment Opportunity Commission), or any other federal, state, or local law,
rule, regulation including those relating to discrimination to the extent
permitted by law; provided, however, that, notwithstanding anything in this
Release to the contrary, this Release does not apply to any of the items
described in the second paragraph of Section 1.1 of the Settlement Agreement
between the Buyer, Buyer Bank, Seller, and Seller Bank and the Employee, dated
October 30, 2017.

Employee expressly waives all claims, including those which she does not know or
suspect to exist in his favor as of the date of this Agreement against the
Released Parties. As used herein, the Employee understand the word “claims” to
include all actions, claims, and grievances, whether actual or potential, known
or unknown, and specifically but not exclusively including all claims against
the Seller or Seller Bank or otherwise arising from Employee’s employment with
the Seller Bank, the termination thereof or any other conduct occurring on or
prior to the date the Employee signs this Release. All such claims are forever
barred by this Release whether they arise in contract or tort or under a statute
or any other law.



--------------------------------------------------------------------------------

This Release shall not be interpreted to waive, release, or extinguish any
rights that – by express and unequivocal terms of law — may not under any
circumstances be waived, released, or extinguished, and this Agreement does not
prohibit Employee from filing a charge with or participating in an investigation
conducted by the Securities and Exchange Commission. Notwithstanding anything in
this Release to the contrary, this Release shall not release Buyer, Buyer Bank,
Seller, or Seller Bank, as applicable, from any of the following obligations:
(i) obligations to pay to the Employee earned but unpaid wages, and make
payments for accrued but unused vacation earned up to the Effective Time of the
Merger to the extent required by applicable law; (ii) the payment of any of the
Employee’s vested benefits under the tax-qualified and non-qualified plans of
Seller and Seller Bank, including any benefits that become vested as a result of
the merger of Seller with and into Buyer; (iii) obligations regarding
accelerated vesting of equity awards, if any, under any equity awards granted by
Seller to the Employee; (iv) the payment of the Merger Consideration (as defined
in the Agreement and Plan of Merger dated as of October 30, 2017 (the “Merger
Agreement”)) with respect to the Employee’s shares of common stock of Seller as
contemplated by the Merger Agreement; (v) rights to indemnification under
applicable corporate law, the organizational documents of Seller or Seller Bank,
as an insured under any director’s and officer’s liability insurance policy new
or previously in force, or pursuant to the Merger Agreement; or (vi) the
Employee’s right to elect health care continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) at the
Employee’s expense (if the Employee is eligible for COBRA coverage). Finally,
this Release does not waive claims that the Employee could make, if available,
for unemployment or workers’ compensation.

CIC AGREEMENT AMOUNT. In return for Employee’s execution of and adherence to
this Release, the Seller Bank shall pay the Employee the CIC Agreement Amount,
as set forth in the Settlement Agreement between the Buyer, Buyer Bank, Seller,
and Seller Bank and the Employee, dated October 30, 2017. Payment of the CIC
Agreement Amount shall be made in a lump sum subject to usual and customary
deductions required by law and Seller Bank policy.

INJUNCTIVE RELIEF. Employee acknowledges and recognizes that a violation of this
Release and its covenants will cause irreparable damage to the Buyer, Buyer
Bank, Seller, and Seller Bank and the Buyer, Buyer Bank, Seller, and Seller Bank
will have no adequate remedy at law for such violation. Accordingly, Employee
agrees that the Buyer, Buyer Bank, Seller, and Seller Bank will be entitled, as
a matter of right, to seek an injunction from any court of competent
jurisdiction restraining any further violation of this Release or the terms and
conditions provided herein. This right to injunctive relief will be cumulative
and in addition to whatever remedies the parties may otherwise have at law.

CONSIDERATION AND REVOCATION PERIOD. I acknowledge that I am hereby advised to
consult with an attorney before signing this Release. I further understand that
I may consider this Release for up to twenty-one (21) days before deciding
whether to sign it. If I signed this Release before the expiration of that
twenty-one (21) day period, I acknowledge that such decision was entirely
voluntary. I understand that if I do not sign and return this Release to the
Seller Bank by the end of that twenty-one (21) day period, the CIC Agreement
Amount described above will expire. I understand that for a period of seven
(7) days after I execute this Release, I have the right to revoke it by a
written notice to be received by the Seller Bank by the



--------------------------------------------------------------------------------

end of that period. I also understand that this Release shall not be effective
or enforceable until the expiration of that seven (7) day period. I further
represent and agree that I have carefully read and fully understand all of the
provisions of this Release and that I am voluntarily agreeing to those
provisions. I acknowledge that I have not been induced to sign this Release by
any representatives of any released party other than the CIC Agreement Amount as
stated above.

Employee understands and agrees that Employee has carefully read and fully
understands all of the provisions of this Release and knowingly and voluntarily
agrees to all of the terms set forth in this Release. Employee knowingly and
voluntarily intends to be legally bound by the same.

IN WITNESS WHEREOF, the Employee has executed this Release of Claims Agreement.

 

      EMPLOYEE Date:  

                                          

   

 

      Paul M. Aguggia